UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4516
GEORGE WILSON MCGRAW,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4517
GEORGE WILSON MCGRAW
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
      for the Southern District of West Virginia, at Beckley.
           Elizabeth V. Hallanan, Senior District Judge.
                           (CR-93-227)

                      Submitted: May 31, 2002

                      Decided: June 20, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. MCGRAW
                               COUNSEL

Tracy Weese, Shepherdstown, West Virginia, for Appellant. Kasey
Warner, United States Attorney, Samuel D. Marsh, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   George Wilson McGraw appeals the district court’s revocation of
his supervised release and related imposition of a twelve-month sen-
tence. McGraw claims that there was insufficient evidence to support
a finding that he violated a condition of his supervised release and
that the district court erred in failing to specify in its order which state
law McGraw violated. We review these challenges for abuse of dis-
cretion. United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).
After carefully reviewing the record and the district court’s order, we
conclude that the district court did not abuse its discretion.

   The evidence, viewed in the light most favorable to the Govern-
ment, proved that McGraw placed a telephone call to his ex-wife,
Rebecca McCoy, reminding her of his prior threat to return from
prison and kill her. McCoy felt sufficiently threatened to call the
police to report the threat and request protection. The district court
explicitly stated that the issue amounted to a credibility determination
and credited the testimony of McCoy and the Government witnesses
over McGraw and his witnesses. Because the decision rests upon the
district court’s credibility determination, its decision may not be dis-
turbed. United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

   We also conclude that the district court did not err by referencing
the violation alleged in the petition for revocation of supervised
release instead of reciting the specific violation of state law alleged.
                     UNITED STATES v. MCGRAW                       3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED